Case 20-40200-elm7 Doc 31 Filed 05/26/20          Entered 05/26/20 16:32:01      Page 1 of 3



Behrooz P. Vida, SBOT No. 20578040
3000 Central Drive
Bedford, Texas 76021
Tel: (817) 358-9977
Fax: (817) 358-9988
Chapter 7 Trustee


                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION


IN RE:                                 §
ANDRE WILLIAMS                        §
TAMMY RENEE WILLIAMS                  § BANKRUPTCY NO: 20-40200-ELM
       Debtor(s)                       §
______________________________________________________________________________

                        TRUSTEE’S OBJECTION TO EXEMPTIONS


       NO HEARING WILL BE CONDUCTED ON THIS PLEADING UNLESS A
       WRITTEN RESPONSE OR OBJECTION IS FILED WITH THE CLERK OF THE
       UNITED STATES BANKRUPTCY COURT AND SERVED UPON THE PARTY
       FILING THIS PLEADING WITHIN TWENTY-FOUR (24) DAYS FROM THE
       DATE OF SERVICE UNLESS THE COURT SHORTENS OR EXTENDS THE
       TIME FOR FILING SUCH OBJECTION. IF NO OBJECTION IS TIMELY
       SERVED AND FILED, THIS PLEADING SHALL BE DEEMED TO BE
       UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING THE
       RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN A TIMELY
       MANNER, THE COURT WILL THEREAFTER SET A HEARING. IF YOU FAIL
       TO APPEAR AT THE HEARING, YOUR OBJECTION MAY BE STRICKEN.
       THE COURT RESERVES THE RIGHT TO SET A HEARING ON ANY MATTER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, BEHROOZ P. VIDA, the Chapter 7 Trustee (“Trustee”) of the above

referenced bankruptcy estate and files this Trustee’s Objection to Exemptions of Property (the

“Objection”) and, in support of the same, would show the Court as follows:

      1. The objection is brought pursuant to 11 U.S.C. §522 and Bankruptcy Rule 4003(b).

      2. This Court has jurisdiction of this matter under 28 U.S.C. § 1334(a) and 28 U.S.C.

TRUSTEE’S OBJECTION TO EXEMPTION                                               PAGE 1 OF 3
Case 20-40200-elm7 Doc 31 Filed 05/26/20          Entered 05/26/20 16:32:01        Page 2 of 3




        §157(a), and this is a core proceeding pursuant to 28 U.S.C. §157(b)(1) and (b)(2)(B).
                                             Background
     3. This bankruptcy case (the “Bankruptcy Case”) was filed as a Chapter 7 on January 15,

        2020 (the “Petition Date”) by ANDRE WILLIAMS and TAMMY RNEE WILLIAMS

        (the “Debtors”).

     4. On May 1, 2020, Debtors amended their exemptions claim. [ECF No. 26].

     5. Trustee objects to Debtors’ claims of exemptions as follows:

             a. Trustee objects to Debtors pooling their 11 U.S.C. § 522(d)(5) exemptions for

                 the purpose of exempting $7,000.00 from the potential proceeds of the Estate

                 of Eugene Williams.    Mrs. Williams is not an heir and no portion of her (d)(5)

                 exemption may be used towards exempting any proceeds from the estate of

                 Eugene Williams.

             b. Trustee objects to Debtors attempting to remove their business as an asset of

                 the bankruptcy estate by claiming it as exempt.

      WHEREFORE, PREMISES CONSIDERED, Trustee respectfully requests that this Court

      sustain the Objection and grant Trustee other and further relief which may be appropriate.


                                                   Respectfully submitted:



                                                   By: /s/ Behrooz P. Vida May 26, 2020
                                                   Behrooz P. Vida
                                                   State Bar No. 20578040
                                                   3000 Central Drive
                                                   Bedford, Texas 76021
                                                   TEL: (817) 358-9977
                                                   FAX: (817) 358-9988



TRUSTEE’S OBJECTION TO EXEMPTION                                                 PAGE 2 OF 3
Case 20-40200-elm7 Doc 31 Filed 05/26/20         Entered 05/26/20 16:32:01       Page 3 of 3




                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and forgoing instrument was
served on the date that the instrument was filed electronically. Service was accomplished
electronically and/or by first class mail to the parties indicated below:

Parties having filed NOA                                 VIA ECF

Marcus Leinart                                           VIA ECF
Leinart Law Firm
11520 N. Central Expressway, Suite 212
Dallas, TX 75243

Andre Williams & Tammy Renee Williams                    VIA US Mail
8500 Pinewood Drive
Fort Worth, TX 76123-2098




                                                  /s/ Behrooz P. Vida May 26, 2020
                                                  Behrooz P. Vida




TRUSTEE’S OBJECTION TO EXEMPTION                                               PAGE 3 OF 3
